Opinion by
Mr. Justice Dean,
Appellant’s capital stock consists of 20,000 shares of the par value of $50.00 per share, aggregating $1,000,000. Its road is operated under a lease by the Fall Brook Railway Company, by which the lessees pay annually to the lessor thirty per cent of the gross receipts; this, in the tax year returned, was $257,000. The lessor company’s funded debt is $3,500,000, bearing an annual interest of $210,000. There have been frequent deficits, so that the floating debt at the date of the return in 1895 was $431,000. The corporate officers in their return appraised the capital stock at $5.00 per share, making an aggregate valuartion of $100,000. The commonwealth’s officers raised this to *199$5,878,456. The principal reasons for this change, as given in the settlement, are that by the report the net earnings for the year were $352,717.36, oran average of $4,700 per mile; that the gross earnings were $906,261.70, an average of about $12,000 per mile; showing that, without regard to the indebtedness, the earning capacity demonstrates the value of the franchise, assets and privileges, which represent the actual value of the capital stock to be much greater than that fixed by the company’s officers. On appeal by defendant to the court of common pleas the valuation of the commonwealth was reduced to $2,500,000, and judgment entered at the rate of five mills on the dollar on that amount, with commissions. We now have this appeal by the railroad company, assigning the same errors, supported by the same argument and authorities as in case of Common wealth v. New York, Penna. & Ohio R. R. Co., in which opinion has been this day handed down, ante, p. 169. For the same reasons as in that case given, the assignments of error in this case are overruled, and the judgment is affirmed.